



                                    
    
 
 
 
 
Exhibit 10.2
 
 
 
 
 
 
 
 
 
Date: 4/15/2016



MIKE GAGNET
ROANOKE GAS COMPANY 519 KIMBALL AVE., N.E.
P.O. BOX 13007 ROANOKE, VA 24016




RE: Amendment No. 6 to Gas Storage Agreement Dated November 1, 1993
Service Package No. 3974-FSMATGP




Dear MIKE GAGNET:


TENNESSEE GAS PIPELINE COMPANY, L.L.C. and ROANOKE GAS COMPANY (ROANOKE GAS
COMPANY) agree to amend the Agreement effective November 1, 2018, to renew the
agreement through October 31, 2022 at Tennessee's maximum rates. The Primary
Meters and Associated Meter Quantities will remain unchanged as reflected in the
attached Exhibit A.


Except as amended herein, all terms and provisions of the Agreement shall remain
in full force and effect as written.


If the foregoing is in accordance with your understanding of the Agreement,
please so indicate by signing and returning to my attention both originals of
this letter. Upon Tennessee's execution, an original will be forwarded to you
for your files.


Should you have any questions, please do not hesitate to contact me at (713)
369-9871.


 
 
 
Best regards,
 
 
 
 
 
 
 
 
 
Natarsua N. Player
 
 
 
 
Sr. Account Representative
 
 
 
 
Transportation Services
 













--------------------------------------------------------------------------------






ROANOKE GAS COMPANY
Date: 4/15/2016 Page 2
Contract number: 3974-FSMATGP
Amendment number: 6
Amendment effective date: November 1, 2018










ACCEPTED AND AGREED TO
This 17 Day of May 2016


        
COMPANY:


TENNESSEE GAS PIPELINE COMPANY, L.L.C.


By: /s/ Sital Mody    
Title: Agent and Attorney in Fact








ACCEPTED AND AGREED TO
This 12 Day of May 2016


COMPANY:


ROANOKE GAS COMPANY


By: /s/ John S. D’Orazio
Title: President & CEO










--------------------------------------------------------------------------------








GAS STORAGE AGREEMENT
(For Use Under Rate Schedule FS) EXHIBIT A
AMENDMENT NO. 6
TO GAS STORAGE AGREEMENT
DATED 1, November, 1993 BETWEEN
TENNESSEE GAS PIPELINE COMPANY, L.L.C. AND
ROANOKE GAS COMPANY


Amendment Effective Date: November 1, 2018 Service Package: 3974-FSMATGP
Service Package MSQ: 134603 Dth Maximum Daily Injection Quantity: 897 Dth
Maximum Daily Withdrawal quantity: 978 Dth


STORAGE BALANCE FROM DTH
STORAGE BALANCE TO DTH
MAXIMUM DAILY WITHDRAWAL QUANTITY DTH
0
134603
978
 
 
 
 
 
 
 
 
Service Point - NORTHERN STORAGE
 
 
 
 
 
 
 
 
 
 
 
 
METER
METER NAME
COUNTY
ST
ZONE
I/W
LEG
METER-TQ
460025
STORAGE - PORTAND - MA
SUMNER
TN
1


W
100


978


460025
STORAGE - PORTAND - MA
SUMNER
TN
1


I
100


897


 
 
 
 
 
 
 
 
 
 
 
 
 
Total Injection TQ
897


 
 
 
 
 
Total Withdrawal TQ
978


 
 
 
 
 
 
 
 
Number of Injection Points: 1
 
 
 
 
 
Number of Withdrawal Points: 1
 
 
 
 
 
 
 
 
 
 
 
 
 










Other Provisions Permitted By Tariff Under the Applicable Rate Schedule and/or
General Terms and Conditions and Pursuant to Article XXXVI of the General Terms
and Conditions of Tennessee's FERC Gas Tariff:








Note: Exhibit A is a reflection of the contract and all amendments as of the
amendment effective date.




--------------------------------------------------------------------------------






Sincerely,


/s/ Alison G. Stringer


Alison G. Stringer
Account Director, Marketing






AGREED TO AND ACCEPTED
THIS 17 DAY OF MAY, 2016


TENNESSEE GAS PIPELINE, L.L.C.
By: /s/ Sital Mody


Name: Sital Mody
Title: Vice President Marketing & Business Development






AGREED TO AND ACCEPTED
THIS 12th DAY OF MAY, 2016


ROANOKE GAS COMPANY
By: /s/ John S. D'Orazio


Name: John S. D'Orazio
Title: President and CEO




